Case 1:16-cr-20549-RNS Document 1581 Entered on FLSD Docket 08/04/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 16-CR-20549 RNS

   UNITED STATES OF AMERICA

                  Plaintiff,
   vs.

   PHILIP ESFORMES,

               Defendant.
   _______________________________________________/

   DEFENDANT'S NOTICE OF NON-OBJECTION TO GOVERNMENT’S MOTION FOR
                ENTRY OF PRELIMINARY FORFEITURE ORDER

          Defendant PHILIP ESFORMES (“Defendant”), by and through undersigned counsel, after

   conferring with Assistant United States Attorney Daren Groves, hereby provides notice that

   Defendant has no objection to the entry of the proposed Preliminary Order of Forfeiture requested

   in the United States’ First Motion for Preliminary Order of Forfeiture of Substitute Property [ECF

   No. 1575].



                                                Respectfully submitted,

                                                By:     Jared W. Whaley
                                                      Jared W. Whaley, FBN 972169
                                                      jwhaley@coffeyburlington.com
                                                      groque@coffeyburlington.com
                                                      service@coffeyburlington.com
                                                      COFFEY BURLINGTON, P.L.
                                                      2601 South Bayshore Drive, Penthouse
                                                      Miami, FL 33133
                                                      Tel: 305-858-2900

                                                      Counsel for Philip Esformes
Case 1:16-cr-20549-RNS Document 1581 Entered on FLSD Docket 08/04/2021 Page 2 of 2

                                   CASE NO. 16-CR-20549 RNS



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by Notice of

   Electronic Filing generated by CM/ECF, on August 4, 2021, on all counsel or parties of record on

   the Service List below.


                                               By:     Jared W. Whaley

                                             Service List
    Daren Grove
    Assistant United States Attorney
    United States Attorney’s Office
    500 E. Broward Boulevard, Suite 822
    Ft. Lauderdale, FL 33394
    Tel: (954) 660-5774
    Daren.grove@usdoj.gov

    Attorney for United States of America




                                                  2
